Title: To George Washington from Alexander Smith, 10 April 1797
From: Smith, Alexander
To: Washington, George



Sir
Vienna [Md.] 10 Apl 1797

Herewith You will receive by Capt. Walter the different kinds of plank agreable to Your Memo. forwarded to me by Mr Henry from Philadelphia—the quantity of Inch plank has fallen a little short of what was expected.
The only reason that can be assign’d for the Vessel not being with you in the first week of this month, there was some dificulty arose in carting the plank to the landing.
The cost and freight you have Stated as below—in Maryland Currancy dollars at 7/6 each. I have the Honor to be Your most Obt & very Hble Servant

Alexr Smith

